           Case 3:19-cr-00130-MHL Document 91 Filed 02/24/20 Page 1 of 2 PageID# 961
\A089 (Rev. 7/95)Subpoena in a Criminal Case



                                  United States District Court
                              EASTERN             DISTRICT OF                    VIRGINIA

        UNITED STATES OF AMERICA
                                                                 SUBPOENA IN A
                            V.                                   CRIMINAL CASE


             OKELLO T. CHATRIE                                    Case Number:       3:19CR130


TO:      Cooperation Service Company                                                 p                            ri\
         Registered Agent- Google LLC
         100 Shockoe Slip,2°^ Floor, Richmond,VA 23219                                p
         and/or: Custodian of Records,and/or Agent
         Google,Inc.
                                                                                             FEB 2i 2020          y
         1001 North Shoreline Boulevard                                                 CLERK, U.S. DISTRICT CUUKI
                                                                                              RICHMOND. VA
         Mountain View,CA 94043


X YOU ARE COMMANDED to appear in the United States District Court at the place, date, and time specified below,
  or any subsequent place, date and time set by the court, to testify in the above referenced case. This subpoena shall
  remain in effect until you are granted leave to depart by the court or by an officer acting on behalf ofthe court.
PLACE                                                                                       COURTROOM
                                                                                            HON. M.HANNAH LAUCK
UNITED STATES DISTRICT COURT
SPOTTSWOOD W. ROBINSON III & ROBERT R. MERHIGE,JR., COURTHOUSE
                                                                                            DATE AND TIME
701 EAST BROAD STREET,6th Floor
RICHMOND,VIRGINIA 23219                                                                     Hearing Date TBD


X YOU ARE ALSO COMMANDED to bring with you the following document(s)or object(s):
    In lieu ofappearing at the hearing in this matter, you may produce the requested
    documents at the Office ofthe Clerk, United States District Court, J'"'' Floor, Richmond,
     Virginia 23219, on or Friday, February 21,2020, at 12:00 noon:
                                                                                                         CTJ

                                                                                                         c;z>




       SEE ATTACHMENT
                                                                                                                     rn
                                                                                                                     o
                                                                                                                     m




U.S. MAGISTRATE JUDGE OR CLERK OF COURT                                 DATE

FERNANBC^GALINDO

(By)Deputy Clerk
                                                                                     FEB 07 2020

ATTORNB¥Si44AMBSrADDRESS AND PHONE NUMBER:
Laura J. Koenig, Assistant Federal Public Defender
701 East Broad Street, Suite 3600
Richmond, VA 23219-1884
(804)343-0800
            Case 3:19-cr-00130-MHL Document 91 Filed 02/24/20 Page 2 of 2 PageID# 962
A089 (Rev. 7/95) Subpoena in a Criminal Case(Reverse)

                                                          PROOF OF SERVICE
                          DATE                                    PI ACF

    RECEIVED
   BY SERVER
                                                                                 Co(^ P       j oO
                          DATE                                    PLACE
      SERVED
                                  (k- \i-noio
SERVED ON(PRINT NAME)                                             FEES AND MILEAGE TENDERED TO WITNESS

                                                                           YES
                                                                                 □         AMOUNT $     I
 C sc. RcP                           L.-e.~v\-e^                           YES       NO


SERVED BY(PRI>nVNAME)                                             TITLE


                      V                          LfXij             SCUb/t>
                                                        DECLARATION OF SERVER


         I declare under penalty of perjury under the laws of the United States of America that the foregoing information
    contained in the Proof of Service is true and correct.


    Executed on
                                        DATE                       \ SIG>j^ jefeopr^
                                                                                 [server       T
                                                                                     V\/Yy(ycy V fK ^
                                                                     ADDRESS OF SERVER




ADDITIONAL INFORMATION
